Name: Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  trade policy;  agricultural activity
 Date Published: nan

 29. 10. 92No L 312/2 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas agricultural products should be made available to the people of Albania in order to improve the food supply, taking account of the diversity of the local situa ­ tions, without jeopardizing progress towards a system of supply based on market rules ; whereas the Community has agricultural products in storage as a result of interven ­ tion measures and, in view of the situation on the market, priority should be given, in carrying out this action, to disposing of these products ; whereas, furthermore, provi ­ sion should be made for mobilizing agricultural products on the Community market in response to specific requests ; whereas regularization of the agricultural markets may also be achieved by supplying such products in processed form ; Whereas the action proposed is essentially humanitarian in its aim and should therefore be based also upon Article 235 of the Treaty ; Whereas it is necessary to verify that the agricultural products supplied to the country in question under this measure are used as intended ; whereas, apart from the powers of the Court of Auditors in this regard, the Commission must be afforded the opportunity of monito ­ ring the operations in question, with the help, if neces ­ sary, of external monitoring bodies ; Whereas it is for the Commission to lay down detailed rules for implementing this measure, Article 2 For the purposes of this action : 1 . the Community shall transfer agricultural products available as a result of intervention free of charge. In response to specific requests concerning products not available from intervention stocks, products may be mobilized on the Community market ; 2. these products shall be sold, by agreement between the Commission and local authorities, at prices such as not to disturb the market and which will enable a counter ­ part fund to be set up in order to help those most in need ; 3. supply costs shall be met by the Community and suppliers shall be chosen by tendering procedure. Transport costs shall be borne by the Community unless the recipients under the action themselves take the products over in the Community. These costs may include processing of products mobilized as provided for in point 1 ; 4. for reasons arising from the urgency of the action, the Commission may choose the supplier by direct agree ­ ment ; 5. no export refund shall be granted, or monetary compensatory amounts applied, in respect of the products supplied under the action . Article 3 The accounting value of the agricultural products trans ­ ferred shall be determined using the procedure laid down in Article 13 of Regulation (EEC) No 729/70 (3). Article 4 The Commission shall be responsible for monitoring the delivery operations and for the application of the criteria adopted when the aid is distributed to the people concerned. Article 5 The Commission shall be responsible for implementing this action . Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Community shall take emergency action to supply the people of Albania with agricultural products, hereafter referred to as the 'action'. Expenditure on the action shall be limited to ECU (budget) 40 million. (') OJ No C 222, 29. 8 . 1992, p. 13 . (2) Opinion delivered on 17 September 1992 (not yet published in the Official Journal). f) OJ No L 94, 28. 4. 1970, p. 13 . Regulation as last amended by Regulation (EEC) No 2048/88 (OJ No L 185, 15. 7. 1988, p. !) ¢ 29. 10. 92 Official Journal of the European Communities No L 312/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 1992. For the Council The President J. GUMMER